IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. WR-69,810-08


                      EX PARTE JAMES BELL MCCOY, SR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W02-02115-V(D) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault of a child and was sentenced to thirty-five years’ imprisonment.

        In the instant application, Applicant contends in his first and second grounds for review that

he received ineffective assistance of trial counsel. In his third and fourth grounds for review, he

alleges that he is being improperly subjected to the ex post facto application of parole laws that were

not in effect at the time of his offense.

        This Court has reviewed Applicant's first and second grounds for relief and has determined
                                                                                              2

that they are barred from review under Article 11.07, Section 4, of the Texas Code of Criminal

Procedure. Therefore, those claims are dismissed. Applicant's remaining claims concerning the ex

post facto application of parole laws are without merit; thus, they are denied.



Filed: October 19, 2016
Do not publish